Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment

The present Corrected Notice of Allowance is issued to allow for a correction to the PTO-1449 filed 4-24-2020 so as to list 16/748,881 as a U.S. Patent Application rather than as a U.S. Patent.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERSON A EVANS whose telephone number is (571) 272-7574.  The examiner can normally be reached on Mon-Fri 10am-6pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFERSON A EVANS/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        Tuesday, April 20, 2021